Opinion by
Beaver, J.,
The only question raised in this case is the right of a material man who furnished materials to a subcontractor, upon the personal verbal guaranty of the contractor, to file a mechanic’s Ren against the budding for which the materials were furnished. *332It is admitted that the appellant acquired a right, if any it had, to file the lien through the contractor “ who alone, with the owner, has the authority to bind the operation by lien.” The plaintiff’s account of the transaction, taken from his testimony, using his own words but omitting question and answer, is as follows: “ A man by the name of W. E. Carrington came to our office and said he had a contract with M. P. Wells & Company to do the stone and brickwork on the Pascoe Apartment House. He asked me if I would furnish materials there, and I asked him what arrangements he had made, and he said he was not to get any money until the roof was on. I told him if M. P. Wells & Company would guarantee the bill I would put the materials there. I saw Mr. Wells and stated the circumstances to him, and told him what Carrington had told me, and he agreed that they should retain the amount from his contract and pay it, and Wells said, ‘ All right, you go ahead and furnish the materials to W. E. Carrington & Sons and let us know the amount of the bill as soon as it is finished, and we will retain the money from his contract and pay you,’ and I went ahead under those conditions and furnished the materials as Wells directed me to do.” The charge in the plaintiff’s books was to W. E. Carrington & Sons. No part of the plaintiff’s testimony can, under the most liberal construction, be regarded as establishing a contract between it and M. P. Wells & Company, the contractor, nor is it anywhere alleged in the evidence that the materials were furnished on the faith of the building.
Here then was an agreement to sell to Carrington, the subcontractor, upon certain conditions as to the guaranty of the account by the contractor, a subsequent agreement on the part of the contractor to retain out of the money due to Carrington, when the work was completed, the amount of plaintiff’s bill, a sale to Carrington on these conditions and a charge to him in the plaintiff’s books. There can be no doubt, therefore, of the entire correctness of the action of the court below in directing a verdict in favor of the defendants. The binding instruction of the court is the only error complained of and the judgment must be, therefore, affirmed.